Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 1 of 30 PagelD: 1

Glenn Verchick, Esq.

The Law Office of Glenn Verchick
125 Elm Street, Suite 3

Westfield, New Jersey 07090

(908) 232-3661

Email: gv@gverchicklaw.com
Attorney for Plaintiff, Stephen Matlin

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
STEPHEN MATLIN,
COMPLAINT
Plaintiff,
-against- JURY TRIAL
DEMANDED

ELRAC, LLC d/b/a ENTERPRISE RENT A CAR,
ENTERPRISE HOLDINGS, INC., ABC CORP
1-10 and JOHN/JANE DOE 1-10,

Defendants.

Plaintiff, by his attorney, THE LAW OFFICE OF GLENN VERCHICK, complaining of

the Defendants, alleges, upon information and belief:

FACTUAL ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

I. That on June 30, 2019, and at the time of commencement of this action,
Plaintiff was a resident ofthe County of Richmond, State of New York.
wa Defendant, ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, is a

foreign limited liability company incorporated in the State of Delaware with a
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 2 of 30 PagelD: 2

principal place of business in the State of New Jersey at 1550 State Route 23, #2499,

Wayne, New Jersey .

Defendant, ENTERPRISE HOLDINGS, INC.,, is a foreign

ww

_ corporation with a principal place of business at 600 Corporate Park Drive,

St. Louis, Missouri.

4. Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a
citizen of another state and the amount in damages is more than $75,000 is a diversity

of citizenship case, therefore jurisdiction is proper herein.

AS AND FOR A FIRST CAUSE OF ACTION

Ly That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, was and still is a
foreign limited liability corporation duly organized and existing under and
by virtue of the laws of the State of New Jersey.

Ds That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR was and still is an entity duly authorized to do
business in the State of New Jersey.

3. That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR maintained a principal place of business in the
County of Passaic, State of New Jersey.

4, That at all times hereinafter mentioned, the Defendant ELRAC, LLC

d/b/a ENTERPRISE RENT A CAR owned the premises known as ENTERPRISE
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 3 of 30 PagelD: 3

RENT A CAR located at 25 Airport Bldg, 25, Newark, NJ 07114 (hereinafter the
“premises”’),

5. That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, was the managing agent of the premises.

6. That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, was the lessor of the aforesaid premises.

7. That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, was the lessee of the aforesaid premises.

8. That at all times hereinafter mentioned, the Detiadane ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, operated the aforesaid premises.

9. That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, managed the aforesaid premises.

10. That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, its agents, servants and/or employees
controlled the aforesaid premises.

LL That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, its agents, servants and/or employees
maintained the aforesaid premises.

12, That at all times hereinafter mentioned, the Defendant ELRAC, LLC
d/b/a ENTERPRISE RENT A CAR, its agents, servants and/or employees repaired the
aforesaid premises.

13. On June 30, 2019, Plaintiff STEPHEN MATLIN rented a car from

Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR. The Enterprise Rent a
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 4 of 30 PagelD: 4

14.

15.

16.

17.

18.

Car, from which Plaintiff STEPHEN MAITLIN rented, was located in Staten
Island, New York.

On June 30, 2019, the vehicle Plaintiff STEPHEN MATLIN rented
from Enterprise Rent a Car overheated and broke down at a location in Staten Island,
New York.

On June 30, 2019, Defendant ELRAC, LLC d/b/a ENTERPRISE
RENT A CAR, directed a tow truck to the location in Staten Island, New York where
the Plaintiff STEPHEN MATLIN was waiting with the disabled car.

On June 30, 2019, the tow truck which was ordered by Defendant
ELRAC, LLC d/b/a ENTERPRISE RENT A CAR gave Plaintiff STEPHEN
MATLIN a ride to the premises identified as ENTERPRISE RENT A CAR located at
25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, the tow truck driver, whose company was ordered by
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, dropped Plaintiff
STEPHEN MATLIN outside of the premises identified as ENTERPRISE RENT A
CAR located at 25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, the tow truck driver, whose company was ordered by
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, instructed Plaintiff
STEPHEN MATLIN to seek assistance from an employee of Defendant ELRAC,
LLC d/b/a ENTERPRISE RENT A CAR. The employee was situated in the exit booth
at the premises previously identified as ENTERPRISE RENT A CAR located at 25

Airport Bldg, 25, Newark, NJ 07114.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 5 of 30 PagelD: 5

19. On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises.
20. On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the

aforesaid premises with the knowledge, permission and consent of the owner or
owners, their agents, servants or employees.

21. On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises, where a dangerous and defective condition existed for
pedestrians. The dangerous and defective condition consisted of no safe way for
pedestrians to access the exit booths or otherwise speak with an employee in a safe
manner, from the location where the tow truck driver dropped off Plaintiff
STEPHEN MAITLIN.

22. On June 30, 2019, at the aforesaid premises there was no other
reasonable point of access for Plaintiff or persons similarly situated, to engage
with an Enterprise employee for assistance other than by approaching an
employee at an exit booth.

2a. On June 30, 2019, there were no warning signs, from the place
where Plaintiff was dropped off by the tow truck driver to the Enterprise exit
booths, warning persons not to approach the exit booths.

24, On June 30, 2019, Plaintiff STEPHEN MATLIN approached the
Defendant employee who was situated in the exit booth. Plaintiff, STEPHEN
MATLIN, was simultaneously struck on the head by the gate arm for exiting vehicles
and catapulted in the air by the release of the in ground disappearing road barrier

causing him to sustain significant injuries requiring hospitalization.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 6 of 30 PagelD: 6

25. The above mentioned occurrence and the results thereof, were caused by
the joint, several and concurrent negligence of the Defendant ELRAC, LLC d/b/a
ENTERPRISE RENT A CAR, and/or said Defendant's agents, servants, employees
and/or licensees in the ownership, operation, management, supervision, maintenance and
control of the aforesaid situs of the accident; in having knowingly allowed, created and/or
permitted the aforesaid premises and adjacent area to be, become and remain, in an
unsafe, hazardous, and otherwise dangerous and defective condition; in putting
Plaintiff, STEPHEN MATLIN, in a position of peril; in negligently failing to
provide a safe passage for pedestrians, in failing to timely remedy the aforesaid
negligent and dangerous conditions of the aforesaid area despite actual and/or
constructive notice of the defective and dangerous conditions of same; in failing to warn
the Plaintiff, STEPHEN MATLIN, and others of the dangerous and defective
conditions thus creating a menace and hazardous condition for persons who would
lawfully traverse the premises; in failing to give Plaintiff, STEPHEN MATLIN
guidance, instruction and assistance reasonably designed to navigate, transport and deliver
Plaintiff, STEPHEN MATLIN from his position of peril with the disabled vehicle to
a location where he was not subject to bodily harm; and, the Defendants their agents,
servants and/or employees were otherwise negligent in failing to take proper and suitable
precautions to prevent and/or avoid the aforesaid accident.

26. That the Defendants had both actual and constructive notice of the

aforesaid dangerous conditions and/or created aforesaid dangerous conditions.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 7 of 30 PagelD: 7

27. That at all times hereinafter mentioned, Defendants, their agents, servants
and/or employees, were negligent in that they breached their duty to the Plaintiff
STEPHEN MATLIN and public at large.

28. That the aforesaid accident and the injuries to the Plaintiff STEPHEN
MATLIN resulting there from were caused and sustained solely and wholly by reason
of the negligence and carelessness of the Defendants, their agents, servants and/or
employees and was, inno way, caused by the negligence or want of care on the part of
the Plaintiff, STEPHEN MATLIN contributing thereto.

29, That by reason of the foregoing, Plaintiff, STEPHEN MATLIN was
caused to sustain serious injuries and to have suffered pain, shock and mental anguish;
that these injuries and their effects will be permanent; and as a result of said injuries
Plaintiff has been caused to incur, and will continueto incur, expenses for medical care
and attention; and, asaresult, Plaintiff was, and will continue to be, rendered unable to
perform Plaintiff's normal activities and duties and has sustained a resultant loss there

from.

AS AND FOR A SECOND CAUSE OF ACTION

1. That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, ENTERPRISE HOLDINGS, INC., was and still is a foreign
corporation duly organized and existing under and by virtue of the laws of the State

of Missouri.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 8 of 30 PagelD: 8

10.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., was and still is an entity duly authorized to do business in the State
of New Jersey.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., maintained a principal place of business in State of Missoun at600
Corporate Park Drive, St. Louis, Missouri.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., owned the premises known as ENTERPRISE RENT A CAR
located at 25 Airport Bldg, 25, Newark, NJ 07114 (hereinafter the “premises”).

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., was the managing agent of the premises.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., was the lessor of the aforesaid premises.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., was the lessee of the aforesaid premises.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., operated the aforesaid premises.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., managed the aforesaid premises.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., its agents, servants and/or employees controlled the aforesaid

premises.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 9 of 30 PagelD: 9

11.

2,

rs.

14.

13.

16.

17.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., its agents, servants and/or employees maintained the aforesaid
premises.

That at all times hereinafter mentioned, the Defendant ENTERPRISE
HOLDINGS, INC., its agents, servants and/or employees repaired the aforesaid
premises.

On June 30, 2019, Plaintiff STEPHEN MATLIN rented a car from
Defendant ENTERPRISE HOLDINGS, INC. The Enterprise Rent a Car was located
in Staten Island, New York.

On June 30, 2019, the vehicle Plaintiff STEPHEN MATLIN rented
from Enterprise Rent a Car overheated and broke down at a location in Staten Island,
New York.

On June 30, 2019, Defendant ENTERPRISE HOLDINGS, INC.,
directed a tow truck to the location in Staten Island, New York where the Plaintiff
STEPHEN MATLIN was waiting with the disabled car.

On June 30, 2019, the tow truck which was ordered by Defendant
ENTERPRISE HOLDINGS, INC., gave Plaintiff STEPHEN MATLIN a ride to the
premises identified as ENTERPRISE RENT A CAR located at 25 Airport Bldg, 25,
Newark, NJ 07114.

On June 30, 2019, the tow truck driver, whose company was ordered by
Defendant ENTERPRISE HOLDINGS, INC., dropped Plaintiff STEPHEN
MATLIN outside of the premises identified as ENTERPRISE RENT A CAR located

at 25 Airport Bldg, 25, Newark, NJ 07114.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 10 of 30 PagelD: 10

18.

19.

20.

Zid

22.

On June 30, 2019, the tow truck driver, whose company was ordered by
Defendant ENTERPRISE HOLDINGS, INC., instructed Plaintiff STEPHEN
MATLIN to seek assistance from an employee of Defendant ENTERPRISE
HOLDINGS, INC. The employee was situated in the exit booth at the premises
previously identified as ENTERPRISE RENT A CAR located at 25 Airport Bldg, 25,
Newark, NJ 07114.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises with the knowledge, permission and consent of the owner or
owners, their agents, servants or employees.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises, where a dangerous and defective condition existed for
pedestrians. The dangerous and defective condition consisted of no safe way for
pedestrians to access the exit booths or otherwise speak with an employee in a safe
manner, from the location where the tow truck driver dropped off Plaintiff
STEPHEN MATLIN.

On June 30, 2019, at the aforesaid premises there was no other
reasonable point of access for Plaintiff STEPHEN MATLIN, or persons
similarly situated, to engage with an Enterprise employee for assistance other

than by approaching an employee at an exit booth.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 11 of 30 PagelD: 11

wok

24.

BS,

On June 30, 2019, there were no warning signs, from the place
where Plaintiff STEPHEN MATLIN was dropped off by the tow truck driver
to the Enterprise exit booths, warning persons not to approach the exit booths.

On June 30, 2019, Plaintiff STEPHEN MATLIN approached the
Defendant employee who was situated in the exit booth. Plaintiff, STEPHEN
MATLIN, was simultaneously struck on the head by the gate arm for exiting vehicles
and catapulted in the air by the release of the in ground disappearing road barrier
causing him to sustain significant injuries requiring hospitalization.

The above mentioned occurrence and the results thereof, were caused by
the joint, several and concurrent negligence of the Defendant ENTERPRISE
HOLDINGS, INC., and/or said Defendant's agents, servants, employees and/or
licensees in the ownership, operation, management, supervision, maintenance and control
of the aforesaid situs of the accident; in having knowingly allowed, created and/or
permitted the aforesaid premises and adjacent area to be, become and remain, in an
unsafe, hazardous, and otherwise dangerous and defective condition; in putting
Plaintiff, STEPHEN MATLIN, in a position of peril; in negligently failing to
provide a safe passage for pedestrians, in failing to timely remedy the aforesaid
negligent and dangerous conditions of the aforesaid area despite actual and/or
constructive notice of the defective and dangerous conditions of same; in failing to warn
the Plaintiff, STEPHEN MATLIN, and others of the dangerous and defective
conditions thus creating a menace and hazardous condition for persons who would
lawfully traverse the premises; in failing to give Plaintiff, STEPHEN MATLIN

guidance, instruction and assistance reasonably designed to navigate, transport and deliver
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 12 of 30 PagelD: 12

26.

Ld

28.

29.

Plaintiff, STEPHEN MATLIN from his position of peril with the disabled vehicle to
a location where he was not subject to bodily harm; and, the Defendants their agents,
servants and/or employees were otherwise negligent in failing to take proper and suitable
precautions to prevent and/or avoid the aforesaid accident.

That the Defendants had both actual and constructive notice of the
aforesaid dangerous conditions and/or created aforesaid dangerous conditions.

That at all times hereinafter mentioned, Defendants, their agents, servants
and/or employees, were negligent in that they breached their duty to the Plaintiff
STEPHEN MATLIN and public at large.

That the aforesaid accident and the injuries to the Plaintiff STEPHEN
MATLIN resulting there from were caused and sustained solely and wholly by reason
of the negligence and carelessness of the Defendants, their agents, servants and/or
employees and was, inno way, caused by the negligence or want of care on the part of
the Plaintiff, STEPHEN MATLIN contributing thereto.

That by reason of the foregoing, Plaintiff, STEPHEN MATLIN was
caused to sustain serious injuries and to have suffered pain, shock and mental anguish;
that these injuries and their effects will be permanent; and as a result of said injuries
Plaintiff has been caused to incur, and will continue to incur, expenses for medical care
and attention; and, asaresult, Plaintiff was, and will continue to be, rendered unable to
perform Plaintiffs normal activities and duties and has sustained a resultant loss there

from.

AS AND FOR A THIRD CAUSE OF ACTION
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 13 of 30 PagelD: 13

1. The Plaintiff repeats and realleges all Counts of the Preceding Causes of
Action as if each was repeated herein.

2. That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, ABC CORP 1-10, was and still is a domestic corporation duly organized
and existing under and by virtue of the laws of the Stateof New Jersey.

3. That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, ABC CORP 1-10, was and still is a Limited Liability corporation duly
organized and existing under and by virtue of the laws of the State of New
Jersey.

4, That at all times hereinafter mentioned, the Defendant ABC CORP 1-10
was and still is a Partnership, or other similar business entity, duly
organized and existing under and by virtue of the laws of the
State of New Jersey.

cs That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, ABC CORP 1-10 operated as a towing company.

6. That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, ABC CORP 1-10 operated as a towing company and provided services to
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR.

7. On June 30, 2019, Defendant ELRAC, LLC d/b/a ENTERPRISE
RENT A CAR, directed Defendant ABC CORP 1-10 to the location in Staten Island,

New York where the Plaintiff STEPHEN MATLIN was waiting with a disabled car.
Case 2:21-cv-11115-BRM-LDW Document 1 Filed 05/12/21 Page 14 of 30 PagelD: 14

10.

11.

Le:

13,

On June 30, 2019, Defendant ENTERPRISE HOLDINGS, INC.,
directed Defendant ABC CORP 1-10 to the location in Staten Island, New York
where the Plaintiff STEPHEN MATLIN was waiting with a disabled car.

On June 30, 2019, Defendant ABC CORP 1-10, which was ordered by
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, drove Plaintiff
STEPHEN MATLIN to the premises identified as ENTERPRISE RENT A CAR
located at 25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant ABC CORP 1-10, which was ordered by
Defendant ENTERPRISE HOLDINGS, INC., drove Plaintiff STEPHEN MATLIN
to the premises identified as ENTERPRISE RENT A CAR located at 25 Airport Bldg,
25, Newark, NJ 07114.

On June 30, 2019, Defendant ABC CORP 1-10, which was ordered by
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, dropped Plaintiff
STEPHEN MATLIN off at the premises identified as ENTERPRISE RENT A CAR
located at 25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant ABC CORP 1-10, which was ordered by
Defendant ENTERPRISE HOLDINGS, INC., dropped Plaintiff STEPHEN
MATLIN off at the premises identified as ENTERPRISE RENT A CAR located at 25
Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant ABC CORP 1-10, which was ordered by
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, instructed Plaintiff
STEPHEN MATLIN to seek assistance from a Defendant ELRAC, LLC d/b/a

ENTERPRISE RENT A CAR employee who was situated in the exit booth at the
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 15 of 30 PagelD: 15

14.

15.

16.

i,

18.

19,

premises previously identified as ENTERPRISE RENT A CAR located at 25 Airport
Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant ABC CORP 1-10, which was ordered by
Defendant ENTERPRISE HOLDINGS, INC., instructed Plaintiff STEPHEN
MATLIN to seek assistance from a Defendant ENTERPRISE HOLDINGS, INC.,
employee who was situated in the exit booth at the premises previously identified as
ENTERPRISE RENT A CAR located at 25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises with the knowledge, permission and consent of the owner or
owners, their agents, servants and employees.

On June 30, 2019, while Plaintiff STEPHEN MATLIN was lawfully
on the aforesaid premises, where a dangerous and defective condition existed for
pedestrians. The dangerous and defective condition consisted of no safe way for
pedestrians to access the exit booths or speak with an employee in a safe manner.

On June 30, 2019, Plaintiff STEPHEN MATLIN approached the
Defendants' employee who was situated in the exit booth. Plaintiff, STEPHEN
MATLIN, was simultaneously struck on the head by the gate arm for exiting vehicles
and catapulted in the air by the release of the in ground disappearing road barrier
causing him to sustain significant injuries requiring hospitalization.

The above mentioned occurrence and the results thereof, were caused by

the joint, several and concurrent negligence of the Defendant ABC CORP 1-10, and/or
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 16 of 30 PagelD: 16

20.

Zl,

es

said Defendant's agents, servants, employees and/or licensees in the ownership,
operation, management, supervision, maintenance and control of the aforesaid situs of the
accident; in having knowingly allowed, created and/or permitted the aforesaid premises
and adjacent area to be, become and remain, in an unsafe, hazardous, and otherwise
dangerous and defective condition; in negligently putting Plaintiff, STEPHEN
MATLIN in a position of peril; in negligently failing to provide a safe passage for
pedestrians, in failing to timely remedy the aforesaid negligent and dangerous conditions
of the aforesaid area despite actual and/or constructive notice of the defective and
dangerous conditions of same; in failing to warn the Plaintiff, STEPHEN MATLIN,
and others of the dangerous and defective conditions thus creating a menace and
hazardous condition for persons who would lawfully traverse the premises; in
failing to give Plaintiff, STEPHEN MATLIN guidance, instruction and assistance
reasonably designed to navigate, transport and deliver Plaintiff, STEPHEN MATLIN
from his position of peril with the disabled vehicle to a location where he was not
subject to bodily harm; and, the Defendants their agents, servants and/or employees were
otherwise negligent in failing to take proper and suitable precautions to prevent and/or
avoid the aforesaid accident.

That the Defendants had both actual and constructive notice of the
aforesaid dangerous conditions and/or created the aforesaid dangerous condition.

That at all times hereinafter mentioned, Defendants, their agents, servants
and/or employees, were negligent in that they breached such duty.

That the aforesaid accident and the injuries to the Plaintiff STEPHEN

MATLIN resulting there from were caused and sustained solely and wholly by reason
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 17 of 30 PagelD: 17

23%

of the negligence and carelessness of the Defendants, their agents, servants and/or
employees and was, inno way, caused by the negligence or want of care on the part of
the Plaintiff, STEPHEN MATLIN contributing thereto.

That by reason of the foregoing, Plaintiff, STEPHEN MATLIN was
caused to sustain serious injuries and to have suffered pain, shock and mental anguish;
that these injuries and their effects will be permanent; and as a result of said injuries
Plaintiff has been caused to incur, and will continue to incur, expenses for medical care
and attention; and, asaresult, Plaintiff was, and will continue to be, rendered unable to
perform Plaintiff's normal activities and duties and has sustained a resultant loss there

from.

AS AND FOR A FOURTH CAUSE OF ACTION

 

The Plaintiff repeats and realleges all Counts of the Preceding Causes of
Action as if each was repeated herein.

That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, JOHN/JANE DOE 1-10, was employed by defendant ABC CORP 1-10.

That on June 30, 2019, and at all times hereinafter mentioned,
Defendant, JOHN/JANE DOE 1-10, was employed by Defendant ELRAC, LLC d/b/a
ENTERPRISE RENT A CAR.

That on June 30, 2019, and at all times hereinafter mentioned,
Defendant JOHN/JANE DOE 1-l0operated a tow truck for

Defendant, ABC CORP 1-10.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 18 of 30 PagelD: 18

1G,

LE,

That on June 30, 2019, and at all times hereinafter mentioned,
Defendant JOHN/JANE DOE 1-100perated a tow truck for
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR.

That on June 30, 2019, and at all times hereinafter mentioned,
Defendant JOHN/JANE DOE 1-100perated a tow truck for
Defendant ENTERPRISE HOLDINGS, INC.

On June 30, 2019, Defendant ELRAC, LLC d/b/a ENTERPRISE
RENT A CAR, directed JOHN/JANE DOE 1-10to drive the tow truck to
the location in Staten Island, New York where, the Plaintiff STEPHEN MATLIN
was waiting with a disabled car.

On June 30, 2019, Defendant ENTERPRISE HOLDINGS, INC.,
directed JOHN/JANE DOE 1-10to drive the tow truck tothe location in
Staten Island, New York where, the Plaintiff STEPHEN MATLIN was waiting with
a disabled car.

On June 30, 2019, Defendant ABC CORP 1-10, directed JOHN/JANE
DOE 1-10to drive the tow truck to the location in Staten Island, New
York where the Plaintiff STEPHEN MATLIN was waiting with a disabled car.

On June 30, 2019, Defendant JOHN/JANE DOE 1-10, who was ordered
by Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, drove Plaintiff
STEPHEN MATLIN to the premises identified as ENTERPRISE RENT A CAR
located at 25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant JOHN/JANE DOE 1-10, who was ordered

by Defendant ENTERPRISE HOLDINGS, INC., drove Plaintiff STEPHEN
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 19 of 30 PagelD: 19

rei

13.

14.

15.

16.

17.

MATLIN to the premises identified as ENTERPRISE RENT A CAR located at 25
Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant JOHN/JANE DOE 1-10, who was ordered
by Defendant ABC CORP 1-10, drove Plaintiff STEPHEN MATLIN to the premises
identified as ENTERPRISE RENT A CAR located at 25 Airport Bldg, 25, Newark, NJ
07114.

On June 30, 2019, Defendant JOHN/JANE DOE 1-10 dropped Plaintiff
STEPHEN MATLIN off at the premises identified as ENTERPRISE RENT A CAR
located at 25 Airport Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant JOHN/JANE DOE 1-10 instructed Plaintiff
STEPHEN MATLIN to seek assistance from a Defendant ELRAC, LLC d/b/a
ENTERPRISE RENT A CAR employee who was situated in the exit booth at the
premises previously identified as ENTERPRISE RENT A CAR located at 25 Airport
Bldg, 25, Newark, NJ 07114.

On June 30, 2019, Defendant JOHN/JANE DOE 1-10 instructed Plaintiff
STEPHEN MATLIN to seek assistance from a Defendant ENTERPRISE
HOLDINGS, INC., employee who was situated in the exit booth at the premises
previously identified as ENTERPRISE RENT A CAR located at 25 Airport Bldg, 25,
Newark, NJ 07114.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the
aforesaid premises.

On June 30, 2019, Plaintiff STEPHEN MATLIN was lawfully on the

aforesaid premises with the knowledge, permission and consent of the owner or
Case 2:21-cv-11115-BRM-LDW Document 1 Filed 05/12/21 Page 20 of 30 PagelD: 20

18.

19.

20.

owners, their agents, servants and/or employees and at the direction of Defendant
ABC CORP 1-10 and JOHN/JANE DOE 1-10.

On June 30, 2019, while Plaintiff STEPHEN MATLIN was lawfully
on the aforesaid premises, where a dangerous and defective condition existed for
pedestrians. The dangerous and defective condition consisted of no safe way for
pedestrians to access the exit booths or speak with an employee in a safe manner.

On June 30, 2019, Plaintiff STEPHEN MATLIN approached the
Defendant employee who was situated in the exit booth. Plaintiff, STEPHEN
MATLIN, was simultaneously struck on the head by the gate arm for exiting vehicles
and catapulted in the air by the release of the in ground disappearing road barrier
causing him to sustain significant injuries requiring hospitalization.

The above mentioned occurrence and the results thereof, were caused by
the joint, several and concurrent negligence of the Defendant JOHN/JANE DOE 1-10,
and/or said Defendant's agents, servants, employees and/or licensees in the ownership,
operation, management, supervision, maintenance and control of the aforesaid situs of the
accident; in having knowingly allowed, created and/or permitted the aforesaid premises
and adjacent area to be, become and remain, in an unsafe, hazardous, and otherwise
dangerous and defective condition; in negligently failing to provide a safe passage for
pedestrians, in failing to timely remedy the aforesaid negligent and dangerous conditions
of the aforesaid area despite actual and/or constructive notice of the defective and
dangerous conditions of same, in failing to warn the Plaintiff, STEPHEN MATLIN,
and others of the dangerous and defective conditions thus creating a menace and

hazardous condition for persons who would lawfully traverse the premises; in
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 21 of 30 PagelD: 21

21.

22.

23s

24.

failing to give Plaintiff, STEPHEN MATLIN guidance, instruction and assistance
reasonably designed to navigate, transport and deliver Plaintiff, STEPHEN MATLIN
from his position of peril with the disabled vehicle to a location where he was not
subject to bodily harm and, the Defendants their agents, servants and/or employees were
otherwise negligent in failing to take proper and suitable precautions to prevent and/or
avoid the aforesaid accident.

That the Defendants had both actual and constructive notice of the
aforesaid dangerous conditions and/or created aforesaid dangerous conditions.

That at all times hereinafter mentioned, Defendants, their agents, servants
and/or employees, were negligent in that they breached such duty to Plaintiff STEPHEN
MATLIN and the public at large.

That the aforesaid accident and the injuries to the Plaintiff STEPHEN
MATLIN resulting there from were caused and sustained solely and wholly by reason
of the negligence and carelessness of the Defendants, their agents, servants and/or
employees and was, inno way, caused by the negligence or want of care on the part of
the Plaintiff, STEPHEN MATLIN contributing thereto.

That by reason of the foregoing, Plaintiff, STEPHEN MATLIN was
caused to sustain serious injuries and to have suffered pain, shock and mental anguish;
that these injuries and their effects will be permanent; and as a result of said injuries
Plaintiff has been caused to incur, and will continue to incur, expenses for medical care
and attention; and, asaresult, Plaintiff was, and will continue to be, rendered unable to
perform Plaintiffs normal activities and duties and has sustained a resultant loss there

from.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 22 of 30 PagelD: 22

AS AND FOR A FIFTH CAUSE OF ACTION

k The Plaintiff repeats and realleges all Counts of the Preceding Causes of
Action as if each was repeated herein.

D. On June 30, 2019, Plaintiff STEPHEN MATLIN rented a car from
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR. The Enterprise Rent a
Car was located in Staten Island, New York.

3. On June 30, 2019, Plaintiff STEPHEN MATLIN rented a car from
Defendant ENTERPRISE HOLDINGS, INC. The Enterprise Rent a Car was located
in Staten Island, New York.

4, Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, for many
years prior to Plaintiff, STEPHEN MATLIN 's accident of June 30, 2019, advertised
and represented to the public at large that "We Pick You Up" rarely, if ever, defining
the scope and limits of this representation.

5, Defendant ENTERPRISE HOLDINGS, INC., for many years prior to
Plaintiff, STEPHEN MATLIN 's accident of June 30, 2019, advertised and
represented to the public at large that "We Pick You Up" rarely, if ever, defining the
scope and limits of this representation.

6. On June 30, 2019, during normal business hours, the car rented by
Plaintiff, STEPHEN MATLIN, while in use, overheated and broke down in Staten
Island, New York.

7. On June 30, 2019, during normal business hours, Plaintiff, STEPHEN
MATLIN contacted Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR to

report the overheated and broken down car and was advised that Enterprise Rent a
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 23 of 30 PagelD: 23

Car would send a tow truck to the location. Plaintiff, STEPHEN MATLIN
requested that another car be delivered to him or that he be provided with the "We
Pick You Up" pick up service to an Enterprise Rent a Car location. The contact for
Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR said that they would

_ get back to him. Plaintiff, STEPHEN MATLIN waited an hour or an hour and a half,
by the side of the road in Staten Island, New York before a tow truck arrived.
Enterprise Rent a Car failed to either (a) deliver another car to Plaintiff, STEPHEN
MATLIN or (b) provide Plaintiff, STEPHEN MATLIN with the advertised "We |
Pick You Up" free pick up service to a Enterprise Rent a Car location. Defendant
ELRAC, LLC d/b/a ENTERPRISE RENT A CAR advised Plaintiff, STEPHEN
MATLIN that they would not be providing the free pick up service and that he
should call for a taxi cab. The tow truck driver, which was ordered by Defendant
ELRAC, LLC d/b/a ENTERPRISE RENT A CAR, advised Plaintiff, STEPHEN
MATLIMN that no taxi cab would come to the location where the tow truck driver
deposited the disabled vehicle and not wanting to leave Plaintiff, STEPHEN
MATLIN stranded in an industrial lot, drove him to the Enterprise Rent a Car at
Newark International Airport in Newark, New Jersey.

8. On June 30, 2019, during normal business hours, Plaintiff, STEPHEN
MATLIN contacted Defendant ENTERPRISE HOLDINGS, INC., to report the
overheated and broken down car and was advised that Enterprise Rent a Car would
send a tow truck to the location. Plaintiff, STEPHEN MATLIN requested that
another car be delivered to him or that he be provided with the "We Pick You Up"

pick up service to an Enterprise Rent a Car location. The contact for Defendant
Case 2:21-cv-11115-BRM-LDW Document 1 Filed 05/12/21 Page 24 of 30 PagelD: 24

10.

ENTERPRISE HOLDINGS, INC., said that they would get back to him. Plaintiff,
STEPHEN MATLIN waited an hour or an hour and a half, by the side of the road in
Staten Island, New York before a tow truck arrived. Enterprise Rent a Car failed to
either (a) deliver another car to Plaintiff, STEPHEN MATLIN or (6) provide
Plaintiff, STEPHEN MATLIN with the advertised "We Pick You Up" pick up
service to a Enterprise Rent a Car location. Defendant ENTERPRISE HOLDINGS,
INC., advised Plaintiff, STEPHEN MATLIN that they would not be providing the
pick up service and that he should call for a taxi cab. The tow truck driver, which was
ordered by Defendant ENTERPRISE HOLDINGS, INC., advised Plaintiff,
STEPHEN MATLIN that no taxi cab would come to the location where the tow
truck driver deposited the disabled vehicle and, not wanting to leave Plaintiff,
STEPHEN MATLIN stranded in an industrial lot, drove him to the Enterprise Rent a
Car at Newark International Airport in Newark, New Jersey.

The Consumer Fraud Act (hereinafter "CFA") was enacted and designed
to protect consumers against unfair, deceptive and fraudulent business practices N.J.
Stat. Ann. &56:8-1 ef. seq.

N.J. Stat. Ann. &56:8-1 provides:.

The act, use or employment by any person of any unconscionable

commercial practice, deception, fraud, false pretense, false promise,

misrepresentation, or the knowing, concealment, suppression, or omission

of any material fact with intent that others rely upon such concealment,

suppression or omission, in connection with the sale or advertisement of

any merchandise or real estate, or with the subsequent performance of

such person as aforesaid, whether or not any person has in fact been

misled, deceived or damaged thereby, is declared to be an unlawful
practice...
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 25 of 30 PagelD: 25

ar

12,

13.

14.

IS,

16.

17.

The Consumer Fraud Act (hereinafter "CFA"), at NJSA 56:8-1, et. seq.
prohibits businesses from engaging in any misrepresentations, deception, or
unconscionable commercial conduct in connection with consumer sales.

Plaintiff and Defendants are "persons" within the meaning of the CFA.

Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR violated
the CFA by representing through the blanket "We Pick You Up" ad campaigns that
they offer a free pick up service when in fact said service is narrowly limited by hours
provided, location of pick up and drop off and circumstances under which the service
is provided.

Defendant ENTERPRISE HOLDINGS, INC., violated the CFA by
representing through the blanket "We Pick You Up" ad campaigns that they offer a
pick up service when in fact said service is narrowly limited by hours provided,
location of pick up and drop off and circumstances under which the service is
provided.

Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR violated
the CFA by deceptively advertising that they offer a free pick up service which
service is advertised without qualification or definition of its narrow limited scope.

Defendant ENTERPRISE HOLDINGS, INC., violated the CFA by
deceptively advertising that they offer a free pick up service which service is
advertised without qualification or definition of its narrow limited scope.

Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR violated

the CFA on June 30, 2019, by not picking up Plaintiff, STEPHEN MATLIN in
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 26 of 30 PagelD: 26

18.

LD.

20.

Zl,

22.

23:

accordance with its advertising campaign promise to consumers that "We Pick You
Up".

Defendant ENTERPRISE HOLDINGS, INC., violated the CFA on June
30, 2019, by not picking up Plaintiff, STEPHEN MATLIN in accordance with its
advertising campaign promise to consumers that "We Pick You Up."

Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR violated
the CFA by concealing from Plaintiff, STEPHEN MATLIN, on June 30, 2019,
knowing that he was relying on this information, that they would not be providing the
advertised free pick up service.

Defendant ENTERPRISE HOLDINGS, INC., violated the CFA by
concealing from Plaintiff, STEPHEN MATLIN, on June 30, 2019, knowing that he
was relying on this information, that they would not be providing the advertised pick
up service.

Had Defendant ELRAC, LLC d/b/a ENTERPRISE RENT A CAR picked
up Plaintiff STEPHEN MATLIN from the location of the disabled car in Staten
Island, New York and dropped him off at a pedestrian friendly or other safe location
the accident complained of and resulting injuries would not have occurred.

Had Defendant ENTERPRISE HOLDINGS, INC., picked up Plaintiff
STEPHEN MATLIN from the location of the disabled car in Staten Island, New
York and dropped him off at a pedestrian friendly or other safe location the accident
complained of and resulting injuries would not have occurred.

The above mentioned occurrence and the results thereof, were caused by

the joint, several and concurrent negligence of the Defendants, and/or said Defendant's
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 27 of 30 PagelD: 27

24,

203

26.

21,

28.

agents, servants, employees and/or licensees in failing to abide by their advertised
campaigns represented to the public at large that "We Pick You Up."; in refusing to
pick up Plaintiff, STEPHEN MATLIN at the location of the disabled vehicle or the
lot where the rented car was towed and transport him to an Enterprise Rental Car
location or other safe and suitable location

That the aforesaid accident and the injuries to the Plaintiff STEPHEN
MATLIN resulting there from were caused by reason of the Defendants’ violation of
New Jersey's CFA.

That by reason of Defendats' violation of New Jersey's CFA, Plaintiff,
STEPHEN MATLIN was caused to sustain serious injuries and to have suffered pain,
shock and mental anguish; that these injuries and their effects will be permanent; and
as a result of said injuries Plaintiff has been caused to incur, and will continue to
incur, expenses for medical care and attention; and, asaresult, Plaintiff was, and will
continue to be, rendered unable to perform Plaintiff's normal activities and duties and has
sustained a resultant loss there from.

The foregoing acts, omissions and practices directly, foreseeably and
proximately caused Plaintiff to suffer an ascertainable loss in the form of, infer alia,
monies spent on the rental car, which did not provide the advertised services.

Plaintiff STEPHEN MATLIN expended money on the rental car and did
not receive the promised services.

Plaintiff STEPHEN MATLIN was damaged in the amount of money
expended on the rental car. Plaintiff is entitled to recover such damages, together

with appropriate penalties, including treble damages, attorney fees and cost of suit.
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 28 of 30 PagelD: 28

29. The CFA is, by its terms, a cumulative remedy, such that remedies under
its provisions can be awarded in addition to those provided under separate statutory

schemes.

AS AND FOR A SIXTH CAUSE OF ACTION

 

l. The Plaintiff repeats and realleges all Counts of the Preceding Causes of
Action as if each was repeated herein.

2. As set forth above ELRAC, LLC d/b/a ENTERPRISE RENT A CAR
misrepresented to Plaintiff STEPHEN MATLIN by means of its advertising, marketing
and other promotional materials, that they provided a "We Pick You Up" service,
available at non-airport locations during normal business hours.

3: As set forth above ENTERPRISE HOLDINGS, INC., misrepresented to
Plaintiff STEPHEN MATLIN by means of its advertising, marketing and other
promotional materials, that they provided a "We Pick You Up" service, available at non-
airport locations during normal business hours.

4. ELRAC, LLC d/b/a ENTERPRISE RENT A CAR made the
misrepresentations herein alleged with the intention of inducing Plaintiff STEPHEN
MATLIN to rent from Enterprise rent a Car.

5. ENTERPRISE HOLDINGS, INC., made the misrepresentations herein
alleged with the intention of inducing Plaintiff STEPHEN MATLIN to rent from
Enterprise rent a Car.

6. Plaintiff STEPHEN MATLIN saw, believed and relied on Defendants’
misrepresentations and, in reliance on them, rented his vehicles from Enterprise Rent

a Car. Said reliance was reasonable, given Enterprise Rent a Car's clout and
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 29 of 30 PagelD: 29

generally good reputation among consumers. Plaintiff STEPHEN MATLIN was
without ability to determine the truth of these statements on their own and could only
rely on the Enterprise Defendants' statements in its advertising, marketing and other
promotional materials.

qs As a proximate result of the foregoing negligence misrepresentations by
the Enterprise Defendants, Plaintiff STEPHEN MATLIN, and the public at large,
were induced to spend an amount to be determined at trial on their rental car and were
deprived of a promised service. Accordingly, and as a proximate result of the
Enterprise Defendants' misrepresentations as set forth herein, Plaintiff lost his money
paid, for the rental car, in an amount to be determined at trial in that it did not have
the qualities he sought, which the Enterprise Defendants represented to him that it
had. Had Plaintiff STEPHEN MATLIN known the true facts, he would not have
rented from Enterprise Rent a Car. Had the Defednats "picked up" Plaintiff
STEPHEN MATLIN at the location of his disabled vehicle, or at the lot where his
disabled vehicle was deposited by the tow truck company, in a manner consistent
with Defendants' "We Pick You Up" ad campaign, the injures sustained by Plaintiff

STEPHEN MATLIN would not have occurred.

JURY DEMAND
Plaintiff hereby demands a trial by jury.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff demand the following relief against Defendants:
Case 2:21-cv-11115-BRM-LDW Document1 Filed 05/12/21 Page 30 of 30 PagelD: 30

A. Awarding actual damages resulting from Defendants' wrongdoing in excess of
$500,000.00;

B. Punitive damages in an amount to be proven at trial;

C. Treble Damages under the CFA;

D. Pre- and post-judgment costs, interest and attorney's fees;

E. Such other and further relief as this Court may deem appropriate and equitable.

1H?
Dated: May /% 5021

LAW aa ie GLENN VERCHICK

 

Glenn Verchick

Attorney for Plaintiff

125 Elm Street, Suite 3
Westfield, New Jersey 07090
908-232-3661
